DETAILED ACTION
This is the Office action based on the 16265305 application filed February 1, 2019, and in response to applicant’s argument/remark filed on January 24, 2022.  Claims 1-20 and 50 are currently pending and have been considered below. Claim 16 withdrawn from consideration.
	
 Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claim 1 objected to because of the following informalities:  the phrase “stacking the one or more layers of the negative resist dry film on an a wafer” appears to contain a typographical error.   For the purpose of examining it will be assumed that this term is “stacking the one or more layers of the negative resist dry film on a wafer”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
 The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
--Examiner is unable to find support for the limitation “exposing one or more layers of a negative resist dry film by UV lithography at an angle of a UV laser light from at least two directions with respect to a surface of the one or more layers of the negative resist dry film to obtain a selected periodicity of pores at an intersection of said UV laser light from said at least two directions;” and “wherein when more than one of the layers of the negative resist dry film are stacked on the wafer, the exposing of the more than one of the layers of the negative resist dry film stacked on the wafer is performed one layer at a time” in the specification.  Although the specification discloses “Using a Stack of Negative Resist Dry Films on Individual Wafers Using X-Ray Exposure” in Example 3.A, the exposing is performed after the layers of the negative resist dry film are stacked on the wafer are stacked on the wafer.          Applicant cites various paragraphs for the support; however, none of those paragraphs teaches stacking more than one layers of the negative resist dry film on a wafer, then exposing the more than one layers one layer at a time by using UV laser light from at least two directions.  See MPEP, 2173.05i.  For the purpose of examining it will be assumed that there is support for the above limitation.
Claims 2-20 and 50  rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, because they are directly or indirectly dependent on claim 1.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 7 rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention. Claim 7 recites “(a) method of utilizing the microfilter structure as claimed in claim 1 comprising: isolating and detecting rare cells from a biological sample containing other matter and other types of cells applying the microfilter structure”. The term "rare cell" is a relative term which renders the claim indefinite.  The term "rare" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  One of ordinary skill in the art would not be clear which cell is considered to be “rare”.  It is noted that Applicant fails to address this indefinite in the arguments/remarks.  For the purpose of examining it will be assumed that any cell is considered to be a rare cell.
Claims 8-10 rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, because they are directly or indirectly dependent on claim 7. 

  Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 18-19 and 50 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jacobson (U.S. Pub. No. 20050263452), hereinafter “Jacobson”, in view of Chen et al. (U.S. Pub. No. 20100084747), hereinafter “Chen”, and Tringe et al. (U.S. Pub. No. 20120037591), hereinafter “Tringe”:
--Claim 1: Jacobson teaches a method of fabricating a microfilter with precise sizes and shapes by using lithography ([0017]), wherein the microfilter is preferably a photosensitive and etchable polyimide polymer ([0026, 0031]), comprising providing a substrate 96 comprising a base layer, such as silicon wafer, and a sacrificial layer, such as silicon dioxide ([0089]);
forming a polyimide support layer 98 on the substrate (Fig. 12b, [0090-0091]); forming a first polyimide filter layer 102, a metal layer 104, and a photoresist layer 106 on the substrate (Fig. 12c, [0090-0091]);
baking the photoresist layer ([0092]), then exposing the photoresist layer 106 to UV light, then developing the exposed photoresist layer 106 to form a mask ([0093]); etching the first polyimide filter layer 102 through the mask to form a membrane having a plurality of pores ([0094], Fig. 12f);
etching the sacrificial layer to separate the membrane from the substrate ([0095]), (Fig. 12g).
       Jacobson further teaches that the microfilter may be used to separate blood components, cells components ([0003-0004]).
       Jacobson further teaches that the process of forming the microfilter may be by continuous feeding a roll of the pre-cast photosensitive film through an apparatus ([0048, 0098, 0101]), wherein a top side of the photosensitive film is exposed to a first UV light at a first imaging station ([0098]), then indexing the photosensitive film to a second imaging station and expose the photosensitive film to a second UV light, then developing the photosensitive film to form the pores ([0099]). Jacobson further teaches that a microfilter may be sized and shaped so that it can be placed inside a separator ([0032-0039, 0085-0088]).
       Jacobson further teaches that, instead of the spin depositing on a support layer, the photosensitive polyimide polymer film may be a pre-cast photosensitive polyimide polymer film that has one side embossed or pre-casted with a support pattern ([0101]); however, Jacobson is silent about a method of attaching such pre-cast photosensitive polyimide polymer film to the wafer.
       Chen teaches that a formation and patterning of a photosensitive layer may be preferably performed by laminating a dry photosensitive polyimide layer on a wafer ([0046]).
       Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the pre-cast photosensitive polyimide layer to the wafer in the invention of Jacobson by laminating to the wafer because Jacobson is silent about a method of attaching such pre-cast photosensitive polyimide polymer film to the wafer, and Chen teaches that such method is preferred.
       Jacobsen and Chen fail to teach exposing using UV light from at least two directions at an angle.
       Tringe teaches that, when defining a pattern of pores in a photosensitive film of a microfilter, standard lithographic processes is difficult because of poor pore size uniformity and repeatability ([0006]). Instead, Tringe teaches to use a interferometric lithography technique, wherein the photosensitive film is exposed to at least two interferometrically-arranged lasers from at least two directions at an angle with respect to the surface of the photosensitive film to form a pattern of exposure areas at a period of A/2 sin Ɵ, where A is the wave length of the laser and Ɵ is the angle to the normal to the surface ([0046, 0055], Fig. 3, 17).
       Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use the method as taught by Tringe above to expose the photosensitive polyimide layer in the invention of Jacobson as modified by Chen because Tringe teaches that this would improve pore size uniformity and repeatability.        It is noted that the option of one layer of the photoresist is used in this Office action.
--Claim 2: Fig. 14 shows that the polyimide layer may be supplied in a roll.
--Claim 3: Jacobson further teaches that the polyimide layer may be a free standing polyimide film (Fig. 13a).
--Claims 18, 19, 50: Jacobson further teaches that the pores may be less than about 20 pm ([0023]). It is noted that this overlaps the ranges recited in claim 18, 19 and 50.

Claims 4, 6-8, 11,14-15 and 17 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jacobson in view of Chen and Tringe as applied to claim 1 above, and further in view of Li et al. (U.S. PGPub. No. 20120107925), hereinafter “Li”:
--Claims 4, 6, 7, 8, 11: Jacobson as modified by Chen and Tringe teaches the invention as above. Jacobson further teaches that the microfilter may be used to separate blood components or cells components ([0003-0004]), such as separating blood cells from a plasma ([0012, 0022]), removing bacteria or a certain cells from a liquid ([0083]). Jacobson is silent about the type of cells to be separated.
       Li teaches that CTC may be separated from blood by using a filter having a plurality of pores ([0027], Fig. 13).
       Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use the microfilter in the invention of Jacobson to filter CTC from blood because Jacobson teaches that the microfilter may be used to separate blood components or cells components, such as separating blood cells from a plasma or a certain cells from a liquid but is silent about the type of cells to be separated, and Li teaches that CTC may be separated from blood by using such microfilter.
--Claim 14: Li further teaches that the filter may comprise parylene ([0095]).
--Claim 15, 17: Li further teaches that the filter is securely within a housing having an inlet and an outlet, wherein the cell components get trapped at the filter (Fig. 5A)

Claims 5-8 and 11-13 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jacobson in view of Chen and Tringe as applied to claim 1 above, and further in view of Schueler et al. (U.S. PGPub. No. 20030165852), hereinafter “Schueler”:
--Claims 5, 6, 7, 8, 11, 12, 13: Jacobson as modified by Chen and Tringe teaches the invention as above. Jacobson further teaches that the microfilter may be used to separate blood components or cells components ([0003-0004]), such as separating blood cells from a plasma ([0012, 0022]), removing bacteria or a certain cells from a liquid ([0083]). Jacobson is silent about the type of cells to be separated.
       Schueler teaches that fetal cells may be separated from a liquid medium by using a mesh screen having 74 pm pores ([0333]), wherein the fetal cells are analyzed using PCR ([0034-0041,0075]).
       Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use the microfilter in the invention of Jacobson to filter fetal blood cells because Jacobson teaches that the microfilter may be used to separate blood components or cells components, such as separating blood cells from a plasma or a certain cells from a liquid but is silent about the type of cells to be separated, and Schueler teaches that fetal blood cells may be separated from a liquid medium by using such mesh screen having pores with micrometer size.

Claims 4-11 and 20 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jacobson in view of Chen and Tringe as applied to claim 1 above, and further in view of Golkorn et al. (U.S. PGPub. No. 20110053152), hereinafter “Golkorn”:
--Claims 4, 5, 6, 7, 8, 9, 10, 11, 20: Jacobson as modified by Chen and Tringe teaches the invention as above.  Jacobson as modified by Chen and Tringe fail to teach using the microfilter to perform the function described in each of the above claims.
Golkorn teaches that CTCs may be isolated by a microfilter then measured and analyzed by staining mRNA expression level ([0010-0023]). 
       Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use the microfilter in the invention of Jacobson to isolate CTCs and measured and analyzed by staining mRNA expression level  because Golkorn teaches that the microfilter may be effectively used for such purpose. 
Response to Arguments
Applicant's arguments filed January 24, 2022 have been fully considered as follows:--Regarding Applicant’s argument that the cited prior arts do not teach exposing a pre-cast photoresist film by using UV laser light from at least two directions, this argument is not persuasive.  Jacobsen clearly teaches making a microfilter by exposing a pre-cast photoresist film by using UV laser light.  While Jacobsen fails to teach exposing using UV light from at least two directions, Tringe teaches that when making such microfilter, standard lithographic processes is difficult because of poor pore size uniformity and repeatability ([0006]). Instead, Tringe teaches to use a interferometric lithography technique, wherein the photosensitive film is exposed to at least two interferometrically-arranged lasers from at least two directions at an angle with respect to the surface of the photosensitive film to form a pattern of exposure areas at a period of A/2 sin Ɵ, where A is the wave length of the laser and Ɵ is the angle to the normal to the surface ([0046, 0055], Fig. 3, 17).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use the method as taught by Tringe above to expose the photoresist layer in the invention of Jacobson because Tringe teaches that this would improve pore size uniformity and repeatability.--Regarding Applicant’s argument that Tringe teaches away from Applicant’s invention because Tringe teaches that the at least two interferometrically-arranged lasers are used to define an etch pattern on the photoresist, which is then used to etch a porous pattern for the microfilter, this argument is not persuasive.  It is noted that Tringe is cited for the feature of using interferometric lithography to make a photoresist mask to etch holes with better uniformity and repeatability on a substrate.  One of skill in the art would recognize that in order to have pattern with better uniformity and repeatability when etching through holes in the photoresist mask, the holes in the photoresist mask must have the same uniformity and repeatability quality.  Thus, one of skill  in the art would be motivated to use the interferometric lithography taught by Tringe to form pores on the photoresist layer in the invention  of Jacobsen.--Regarding Applicant’s argument that the cited prior arts do not teach stacking more than one layers of the negative photoresist, it is noted that the option of one layer of the photoresist is used in this Office action, thus the feature of more than one layers of the negative photoresist is not applicable.

 Conclusion
THIS ACTION IS MADE FINAL.  See MPEP §706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
          A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS PHAM whose telephone number is (571)270-7670.  The examiner can normally be reached on MTWThF10to7 EST.
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
         Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS T PHAM/Primary Examiner, Art Unit 1713